November 10, 1937. The opinion of the Court was delivered by
This action is here on appeal, on exceptions to the decree of Hon. Arnold R. Merchant, Judge of the Spartanburg County Court, who decided the issues involved in the case adversely to the contentions of the plaintiff. *Page 406 
The action was brought to permanently enjoin the City of Spartanburg, and others, from collecting a paving assessment lien on property on North Church Street, in the City of Spartanburg, belonging to the plaintiff.
The cause was referred by consent to the Honorable Wilton H. Earle, Esq., as Special Master, to take the testimony and report his findings of law and fact. The Special Master decided certain issues in favor of the defendants, from which no appeal was taken by the plaintiff, but held against the defendants upon the question of the duration of the city's paving assessment lien. On this point he found that the claim of the city is barred by the statute of limitations. The defendants filed exceptions to the report on this issue, which were heard by the Judge of the County Court, who reversed the finding of the Special Master, and held that the lien had not expired.
We have carefully examined the record and the law bearing upon the issue presented. In our opinion the report of the Special Master, which will be reported, correctly disposes of the questions involved in the case. We adopt it as the opinion of this Court. The exceptions are sustained.
Judgment reversed.
MR. CHIEF JUSTICE STABLER AND MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER did not participate on account of illness.